                                                                                                                                                                                              ·2   l1
AO 2458 (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                                                                       Page 1 oil       )    Ii


                                        UNITED STATES DISTRICT COURT
                                                SOUTHERN DISTRICT OF CALIFORNIA
                                                                                                                                                                                                   I
                                                                                                                                                                                                   II
                                                                                                                                                                                                   Ii
                     United States of America                                                          JUDGMENT IN A CRIMINAL CASE                                                                 j:
                                v.                                                                     (For Offenses Committed On or After November I, 1987)


                       Celso Rivera-Francisco                                                          Case Number: 3:19-mj-22020                                                                  I
                                                                                                                                                                                                   I
                                                                                                      Bridget K1 nneuv
                                                                                                      Defendant's Att rney                 ,, -· 1·· "   ,, -· ~clj)--
                                                                                                                                             ~,,, -: i1  f'.ref':"• ' (
                                                                                                                                            1     LC...J.:.J<>~~--'                                I
REGISTRATION NO. 75100298
                                                                                                                                           MAY 2 1 2019
THE DEFENDANT:
 12:1 pleaded guilty to count(s) 1 of Complaint                                                                                CLER'.\,     u.s.    01s 0-c;•r:r couru
                                           ----'--------------H2lf_tt:~rr·;tr·1i ..:'c"--
                                                                                      __ .,,.,;.;-,~t..7!',;'3'~-,.,:.,.,;c·.,;:_,~·;"--t·                                      :lf.<.,,+--
                                                                                                                                            ,·'i·~0i"1:t'c,'.._tf;i·~n\·_,ft;~~nc
                                                                                                                                        L,71_,                                ..
 D was found guilty to count(s)
   after a plea of not guilty.
                                                                          BY                    ' 1.:<.i'llTY
                                                                                                                                                                                                   [
                                                                                                                                                                                                    r
   Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):                                                                                          I
Title & Section                        Nature of Offense                                                                                            Count Number(s)                                 II
8:1325                                 ILLEGAL ENTRY (Misdemeanor)                                                                                  1

 D The defendant has been found not guilty on count(s)                                                                                                                                              I
                                 -------------------
 0       Count(s)                    dismissed on the motion of the United States.
                  ------------------
                                            IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be                                                                                                I
                                                                                                                                                                                                        !
imprisoned for a term of:
                                                                                                                                                                                                        I
                                     /'[i TIME SERVED                                          D _ _ _ _ _ _ _ _ _ _ days                                                                               iI
     Assessment: $10 WAIVED lg] Fine: WAIVED
  12$1
 lg] Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
 the defendant's possession at the time of arrest upon their deportation or removal.
  D Court recommends defendant be deported/removed with relative,                           charged in case


     IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

                                                                                                    Tuesday, May 21, 2019
                                                                                                    Date of Imposition of Sentence                                                                       I




                                                                                                    HlirL~~OCK
                         /                                                                                                                                                                              I
Received         /~75°
             /ffiJSM    \........-                                                                                                                                                                      I
                                                                                                    UNITED STATES MAGISTRATE JUDGE
                                                                                                                                                                                                         Ii
Clerk's Office Copy                                                                                                                                                3: l 9-mj-22020                       I
